AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                   Page I of!     (   3
                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                 v.                                                            (For Offenses Committed On or After November I, 1987)


                       Jose Luis Diaz-Ramirez                                                  Case Number: 3:18-mj-23041-BLM



                                                                                                              orney   F I Lt: 0
REGISTRATION NO. 81408298

THE DEFENDANT:
 IZI pleaded guilty to count( s) _I_o_f_C_o_m~p_la_in_t_ _ _ _ _ _ _ _---+~;.-'--=--~=~'""":~::.....:·c.....·.. ~. ...+-'~·-¥--·"""_··,,.;;_c~., ,. :';_. ,-c-''+----
 D was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                              Count Number(s)
8: 1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                                    1


 D The defendant has been found not guilty on count(s)
                                                                                    --------------------
 0 Count(s)                                                                            dismissed on the motion of the United States.
                    -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 IZI Assessment: $10 WAIVED           IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Wednesday, December 5, 2018
                                                                                  Date of Imposition of Sentence



                                                                                             y~
                                                                                  HONORABLEi1IfAELs.BERG
                                                                                  UNITED STATES MAGISTRATE JUDGE

                                                                                                                                     3: 18-mj-23041-BLM
